FILED
                   UNITED STATES COURT OF APPEALS                          FEB 16 2012

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




RANGE ROAD MUSIC, INC.; et al.,                No. 10-55691

       Plaintiffs-counter-defendants           D.C. No. 2:09-cv-02059-CAS-
       - Appellees,                            AGR

  v.
                                               ORDER
EAST COAST FOODS, INC.; et al.,

       Defendants-counter-claimants
       - Appellants.



RANGE ROAD MUSIC, INC.; et al.,                No. 10-55800

       Plaintiffs-counter-defendants           D.C. No. 2:09-cv-02059-CAS-
       - Appellees,                            AGR

  v.

EAST COAST FOODS, INC.; et al.,

       Defendants-counter-claimants
       - Appellants.



Before: PREGERSON and PAEZ, Circuit Judges, and JONES, District Judge.*




       *
            The Honorable James P. Jones, District Judge for the U.S. District
Court for Western Virginia, sitting by designation.
      Appellees’ request for publication is GRANTED. The memorandum

disposition filed on January 12, 2012 is withdrawn. A published opinion will be

filed concurrently with this order.

      No further petitions for rehearing or for rehearing en banc shall be filed.